 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-MJ-00231-CKD
12                                 Plaintiff,            STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(D) AND EXCLUSION OF TIME AND
                                                         FINDINGS AND ORDER
14   WILLIAM ASHLEY,
                                                         DATE: January 4, 2019
15                                Defendant.             TIME: 2:00 p.m.
                                                         COURT: Hon. Allison Claire
16

17

18          Plaintiff United States of America, by and through its attorney of record, Special Assistant U.S.

19 Attorney ROBERT J. ARTUZ, and Defendant, William Ashley, both individually and by and through

20 his counsel of record, RACHELLE BARBOUR and CHRISTINA SINHA, hereby stipulate as follows:
21          1.      The Complaint in this case was filed on November 15, 2018, and Defendant William

22 Ashley first appeared before a judicial officer of the Court in which the charges in this case were

23 pending on November 21, 2018. The Court continued the detention hearing to November 26, 2018.

24 ECF No. 5. On November 26, the Court set a preliminary hearing date of December 5, 2018.

25          2.      By a previous stipulations and orders, the Court continued the preliminary hearing date

26 from December 5, 2018, to January 4, 2019, and excluded time. ECF 11, 14.
27          3.      By this stipulation, the parties jointly move for an additional extension of time of the

28 preliminary hearing date to January 25, 2019, at 2:00 p.m., before the duty Magistrate Judge, pursuant to

      STIPULATION                                         1
30
 1 Rule 5.1(d) of the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required

 2 to allow the defense reasonable time for preparation, and for the government’s continued collection and

 3 production of discovery and continuing investigation of the case. For example, the government is

 4 continuing to collect and produce bank records, victim information, and other evidence relevant to this

 5 case. Defense counsel needs additional time to review and consider this evidence. The parties further

 6 agree that the interests of justice served by granting this continuance outweigh the best interests of the

 7 public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 8          4.      The parties agree that good cause exists for the extension of time, and that the extension

 9 of time would not adversely affect the public interest in the prompt disposition of criminal cases.
10 Therefore, the parties request that the time between January 4, 2019, and January 25, 2019, be excluded

11 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

12          IT IS SO STIPULATED.

13
     Dated: December 21, 2018                                MCGREGOR W. SCOTT
14                                                           United States Attorney
15
                                                             /s/ ROBERT J. ARTUZ
16                                                           ROBERT J. ARTUZ
                                                             Special Assistant U.S. Attorney
17

18
     Dated: December 21, 2018                                /s/ CHRISTINA SINHA
19                                                           CHRISTINA SINHA
20                                                           Assistant Federal Defender
                                                             Counsel for Defendant
21                                                           William Ashley

22

23

24

25

26
27

28

      STIPULATION                                        2
30
 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-MJ-00191-CKD
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                            5.1(d) AND EXCLUDING TIME
14   WILLIAM ASHLEY,                                      DATE: January 4, 2019
                                                          TIME: 2:00 p.m.
15                                Defendant.              COURT: Hon. Allison Claire
16

17          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

18 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on December 21, 2018.

19 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

20 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
21 5.1(d) of the Federal Rules of Criminal Procedure.

22          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

23 of justice served by granting this continuance outweigh the best interests of the public and the defendant

24 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

25 not adversely affect the public interest in the prompt disposition of criminal cases.

26 / / /
27 / / /

28 / / /

      FINDINGS AND ORDER                                   1
30
 1        THEREFORE, FOR GOOD CAUSE SHOWN:

 2        1.     The date of the preliminary hearing is extended to January 25, 2019, at 2:00 p.m.

 3        2.     The time between January 4, 2019, and January 25, 2019, shall be excluded from

 4               calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5        3.     Defendants shall appear at that date and time before the Magistrate Judge on duty.

 6

 7        IT IS SO ORDERED.

 8 Dated: December 21, 2018

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     FINDINGS AND ORDER                              2
30
